DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 5, 17-18 and 25 are objected to because of the following informalities: 
In claim 5 line 3, “the distal most ends” should read “the distal ends”. 
In claims 17-18 lines 1, add a comma before “wherein”.
In claim 25 line 2, “carrier connectors” should be “component connectors”.
Appropriate correction is required.
Election/Restrictions
Applicant’s election without traverse of claims 1-42 in the reply filed on 11/9/2022 is acknowledged.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “coupling mechanisms” in claim 21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7-12, 17-23, 28, 34-41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Palmer (US 2019/0223988 A1).
Regarding claim 1, Palmer teaches a surgical guide foundation system (see Fig. 4), comprising: 
a. one or more foundation devices (see Fig. 4), the one or more foundation devices comprising: 
i. a main body portion (20, Fig. 4); 
ii. one or more fixation ports (23, Fig. 2; [0094] lines 21-23; “The fastener openings 23 are provided to secure the anatomical guide 20 to the patient ' s bone using threaded fasteners or screws”) formed in the main body portion (see Fig. 4) and forming a passage therethrough (hole of 23); and 
iii. one or more carrier connectors (24, Fig. 2) formed on the main body portion (see Figs 2 and 4); and 
b. a guide component (10, Fig. 4), the guide component configured to be engageable with one or more of the one or more carrier connectors (see Figs. 2 and 4, via top aperture of 24; [0094] “guide 10 or vertical tooth mount can be assembled wherein the support bars 11, 18 are pushed onto and into the connection apertures 24 of the anatomical guide 20”).  
Regarding claim 7, Palmer teaches the system of claim 1 (see rejection above), wherein the one or more fixation ports (23) are configured to receive a fixation mechanism therethrough, and wherein the fixation mechanism is configured for anchoring the foundation device to a maxillary or mandibular bone of a patient ([0094]; “The anatomical guide 20 has at least one opening 23 for receiving a fastener to secure the guide 20 to the exposed bone”).  
Regarding claim 8, Palmer teaches the system of claim 7 (see rejection above), wherein the fixation mechanism comprises one or more of a fixation pin and fixation screw ([0094]; “The fastener openings 23 are provided to secure the anatomical guide 20 to the patient ' s bone using threaded fasteners or screws”).  
Regarding claim 9, Palmer teaches the system of claim 1 (see rejection above), wherein the main body portion comprises two carrier connectors (see annotated Fig. 4 below), and wherein a first one of the two carrier connectors extends laterally from a first side of the main body portion (see Fig. 4) and a second one of the two carrier connectors extends laterally from a second opposing side of the main body portion (see Fig. 4).  

    PNG
    media_image1.png
    448
    623
    media_image1.png
    Greyscale

Regarding claim 10, Palmer teaches the system of claim 1 (see rejection above), wherein each of the one or more carrier connectors (24) comprise a connection sleeve (see annotated Fig. 2 below), the connection sleeve comprising a lengthwise passageway therethrough (24a is a top slit that is open within the connector; see Figures 2 and 4B).  

    PNG
    media_image2.png
    329
    606
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    264
    348
    media_image3.png
    Greyscale


Regarding claim 11, Palmer teaches the system of claim 10 (see rejection above), wherein each of the one or more carrier connectors (24) comprise a coupling hole (24a), the coupling hole comprising a widthwise passageway therethrough (see Fig, 4B), and wherein the coupling hole intersects with the lengthwise passageway of the connection sleeve (see Fig. 4B; the connection sleeve extends to a hollow inside of the connector and the coupling hole extends the same hollow inside portion of connector 24).  

    PNG
    media_image3.png
    264
    348
    media_image3.png
    Greyscale



Regarding claim 12, Palmer teaches the system of claim 1 (see rejection above), wherein an inner facing surface (21, Fig. 2) of the main body portion is configured to be generally of the same contour as that of a gum tissue surface of a patient (see Fig. 2 and [0094]; “Interestingly , the interior wall 21 is designed using a 3D scan of the patient to directly mimic the bone of the patient”).  

Regarding claim 17, Palmer teaches the system of claim 1 (see rejection above), wherein the guide component (10) comprises a component body portion (19, Fig. 1) and one or more component connectors (11, Fig. 1).  

Regarding claim 18, Palmer teaches the system of claim 17 (see rejection above), wherein the component connectors are spaced about an outer edge portion of the component body portion (see annotated Figure 4 below).  

    PNG
    media_image4.png
    448
    623
    media_image4.png
    Greyscale

Regarding claim 19, Palmer teaches the system of claim 17 (see rejection above), wherein the component connectors each comprise a coupling hole (13, Fig. 1), the coupling hole comprising a widthwise passageway therethrough (13 is a hole in a 3D structure and so it forms passageway).  
Regarding claim 20, Palmer teaches the system of claim 19 (see rejection above), wherein the carrier connectors and component connectors are configured such that when engaged the component connectors seat into voids formed in corresponding ones of the carrier connectors, and wherein when the component connectors are seated into corresponding carrier connectors, their respective coupling holes are substantially aligned (see Figures 1, 4-4B) and [0094]; “the tooth supported guide 10 or vertical tooth mount can be assembled wherein the support bars 11, 18 are pushed onto and into the connection apertures 24 of the anatomical guide 20 . When this occurs , the connection apertures 24 have holes 24A that align with the holes 13 at the ends of the support bars 11 to receive the support pins 92 as shown in FIGS . 4A and 4B to support the tooth supported guide 10 . When the assembly of the tooth supported guide 10 and the anatomical guide 20 is made , pins 92 , shown in FIG . 1E , can be positioned in the support bar holes 13 and connection aperture holes 24A securing the assembly”).   
Regarding claim 21, Palmer teaches the system of claim 20 (see rejection above), wherein the guide component is securable to one or more of the one or more foundation devices via one or more coupling mechanisms (pin 92) inserted through their aligned coupling holes ([0094]; “the connection apertures 24 have holes 24A that align with the holes 13 at the ends of the support bars 11 to receive the support pins 92 as shown in FIGS . 4A and 4B to support the tooth supported guide 10”).  

Regarding claim 22, Palmer teaches the system of claim 1 (see rejection above), wherein the guide component is configured to facilitate a dental procedure ([0098]; the device will be used to facilitate preparing the patient’s bone for receiving a prosthetic artificial tooth).  

Regarding claim 23, Palmer teaches the system of claim 1 (see rejection above), wherein the guide component (10) comprises any of a surgical guide, an alignment guide, or a prosthetic ([0095]; 10 is a surgical guide).  

Regarding claim 28, Palmer teaches a surgical guide foundation device (see Fig. 4), comprising: a. a main body portion (20, Fig. 4);   
b. one or more fixation ports (23, Fig. 2; [0094] lines 21-23; “The fastener openings 23 are provided to secure the anatomical guide 20 to the patient ' s bone using threaded fasteners or screws”) formed in the main body portion (see Fig. 4) and forming a passage therethrough (hole of 23) formed in the main body portion (see Fig. 4) and forming a passage therethrough (hole of 23); and 
c. one or more carrier connectors (24, Fig. 2) formed on the main body portion (see Figs. 2 and 4).  
Regarding claim 34, Palmer teaches the device of claim 28 (see rejection above), wherein the one or more fixation ports (23) are configured to receive a fixation mechanism therethrough, and wherein the fixation mechanism is configured for anchoring the foundation device to a maxillary or mandibular bone of a patient ([0094]; “The anatomical guide 20 has at least one opening 23 for receiving a fastener to secure the guide 20 to the exposed bone”).  
Regarding claim 35, Palmer teaches the system of claim 34 (see rejection above), wherein the fixation mechanism comprises one or more of a fixation pin and fixation screw ([0094]; “The fastener openings 23 are provided to secure the anatomical guide 20 to the patient ' s bone using threaded fasteners or screws”).  
Regarding claim 36, Palmer teaches the system of claim 28 (see rejection above), wherein the main body portion comprises two carrier connectors (see annotated Fig. 4 below), and wherein a first one of the two carrier connectors extends laterally from a first side of the main body portion (see Fig. 4) and a second one of the two carrier connectors extends laterally from a second opposing side of the main body portion (see Fig. 4).  

    PNG
    media_image1.png
    448
    623
    media_image1.png
    Greyscale


Regarding claim 37, Palmer teaches the system of claim 28 (see rejection above), wherein each of the one or more carrier connectors (24) comprise a connection sleeve (see annotated Fig. 2 below), the connection sleeve comprising a lengthwise passageway therethrough (24a is a top slit that is open within the connector; see Figures 2 and 4B).  

    PNG
    media_image2.png
    329
    606
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    264
    348
    media_image3.png
    Greyscale

Regarding claim 38, Palmer teaches the system of claim 37 (see rejection above), wherein each of the one or more carrier connectors (24) comprise a coupling hole (24a), the coupling hole comprising a widthwise passageway therethrough (see Fig, 4B), and wherein the coupling hole intersects with the lengthwise passageway of the connection sleeve (see Fig. 4B; the connection sleeve extends to a hollow inside of the connector and the coupling hole extends the same hollow inside portion of connector 24).  

    PNG
    media_image3.png
    264
    348
    media_image3.png
    Greyscale

Regarding claim 39, Palmer teaches the system of claim 28 (see rejection above), wherein an inner facing surface (21, Fig. 2) of the main body portion is configured to be generally of the same contour as that of a gum tissue surface of a patient (see Fig. 2 and [0094]; “Interestingly , the interior wall 21 is designed using a 3D scan of the patient to directly mimic the bone of the patient”).  

Regarding claim 40, Palmer teaches the device of claim 28 (see rejection above), wherein the one or more carrier connectors (24) are configured to be engageable with a guide component (10) (see Figure 4).  
Regarding claim 41, Palmer teaches the device of claim 40 (see rejection above), wherein the guide component (10) comprises: 
a. a component body (19, Fig. 1); and 
b. component connectors (11, Fig. 1) spaced about an outer edge portion of the guide body, wherein the component connectors are configured to engage with the carrier connectors (see annotated Figure 4 below).  

    PNG
    media_image4.png
    448
    623
    media_image4.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6, 29-33 are rejected under 35 U.S.C. 103 as being unpatentable over Palmer (US 2019/0223988 A1) in view of Massoels et al. (US 2019/0209267 A1).
Regarding claim 2, Palmer teaches the system of claim 1 (see rejection above), but does not teach wherein the main body portion comprises protrusions formed on an inner facing surface of the main body portion and extending in a generally perpendicular direction therefrom.  
Massoels teaches a device in the same field of endeavor of surgical guides for guiding a position of a dental implant (abstract, Fig. 4A). Massoels teaches the device comprises protrusions (20b, Fig. 5B) formed on an inner surface of the main body of the device (10, Fig. 5B) and extending in a generally perpendicular direction (see Fig. 5B and [0156] lines 27-29; “A contact feature 20b can be made adjustable, i.e. can be mounted with a screw thread in a threaded portion of the template 10.”).
 It would have been obvious for one having ordinary skill in the art before the effective filing date to modify the device of Palmer to include protrusions as taught by Massoels because they would provide a stop mechanism to hold the main body in place and prevent sliding or movement when adding screws or implanting a dental device. 
Regarding claim 3, Palmer in view of Massoels teaches the system of claim 2 (see rejection above). Massoels teaches wherein the protrusions comprise generally conical shaped bodies tapering to a point at a distal end (see fig. 5B and [0156] lines 28-31 and [0158]; “Contact feature 20b can have a sharp point that can penetrate the gingiva forming a transgingival contact feature supported on the underlying bone but without penetrating the bone” and “ The contact features can be spherical , spheroidal , conical , pyramidal or cylindrical shaped point contacts.”). 
It would have been obvious for one having ordinary skill in the art before the effective filing date to modify the device of Palmer to include conical protrusions as taught by Massoels because they would provide a stop mechanism to hold the main body in place and prevent sliding or movement when adding screws or implanting a dental device. 
Regarding claims 4-5, Palmer in view of Massoels teaches the system of claim 2 (see rejection above). Massoels teaches wherein one or more of the protrusions (20b) are disposed proximate to the one or more fixation ports (the ports in Massoels is where the screw 35 enters and both the protrusion and the fixation port are located on 12 see Figures 5B and 6) and wherein the protrusions are localized in groups proximal to one or more of the one or more fixation ports ([0158]; the contact points are dispersed through the template/guide) .  
It would have been obvious for one having ordinary skill in the art before the effective filing date to modify the device of Palmer to include conical protrusions as taught by Massoels because they would provide a stop mechanism to hold the main body in place and prevent sliding or movement when adding screws or implanting a dental device. 
Regarding claim 6, Palmer in view of Massoels teaches the system of claim 2 (see rejection above). Massoels teaches wherein the protrusions comprise a length, such that when the foundation device is seated on a patient's gum tissue, the distal most ends of the protrusions are at a depth slightly less than or equal to a thickness of the patient's gum tissue ([0156]; Contact feature 20b can have a sharp point that can penetrate the gingiva forming a transgingival contact feature supported on the underlying bone but without penetrating the bone”).  
It would have been obvious for one having ordinary skill in the art before the effective filing date to modify the device of Palmer to include conical protrusions as taught by Massoels because they would provide a stop mechanism to hold the main body in place and prevent sliding or movement when adding screws or implanting a dental device. 
Regarding claim 29, Palmer teaches the device of claim 28 (see rejection above), but is silent to the device further comprising protrusions formed on an inner facing surface of the main body portion and extending in a generally perpendicular direction therefrom.  
Massoels teaches a device in the same field of endeavor of surgical guides for guiding a position of a dental implant (abstract, Fig. 4A). Massoels teaches the device comprises protrusions (20b, Fig. 5B) formed on an inner surface of the main body of the device (10, Fig. 5B) and extending in a generally perpendicular direction (see Fig. 5B and [0156] lines 27-29; “A contact feature 20b can be made adjustable, i.e. can be mounted with a screw thread in a threaded portion of the template 10.”).
 It would have been obvious for one having ordinary skill in the art before the effective filing date to modify the device of Palmer to include protrusions as taught by Massoels because they would provide a stop mechanism to hold the main body in place and prevent sliding or movement when adding screws or implanting a dental device. 
Regarding claim 30, Palmer in view of Massoels teaches the device of claim 29 (see rejection above). Massoels teaches wherein the protrusions comprise generally conical shaped bodies tapering to a point at a distal end (see fig. 5B and [0156] lines 28-31 and [0158]; “Contact feature 20b can have a sharp point that can penetrate the gingiva forming a transgingival contact feature supported on the underlying bone but without penetrating the bone” and “ The contact features can be spherical , spheroidal , conical , pyramidal or cylindrical shaped point contacts.”). 
It would have been obvious for one having ordinary skill in the art before the effective filing date to modify the device of Palmer to include conical protrusions as taught by Massoels because they would provide a stop mechanism to hold the main body in place and prevent sliding or movement when adding screws or implanting a dental device. 
 
Regarding claims 31-32, Palmer in view of Massoels teaches the system of claim 29 (see rejection above). Massoels teaches wherein one or more of the protrusions (20b) are disposed proximate to the one or more fixation ports (the ports in Massoels is where the screw 35 enters and both the protrusion and the fixation port are located on 12 see Figures 5B and 6) and wherein the protrusions are localized in groups proximal to one or more of the one or more fixation ports ([0158]; the contact points are dispersed through the template/guide) .  
It would have been obvious for one having ordinary skill in the art before the effective filing date to modify the device of Palmer to include conical protrusions as taught by Massoels because they would provide a stop mechanism to hold the main body in place and prevent sliding or movement when adding screws or implanting a dental device. 

Regarding claim 33, Palmer in view of Massoels teaches the device of claim 29 (see rejection above). Massoels teaches wherein the protrusions comprise a length, such that when the foundation device is seated on a patient's gum tissue, the distal most ends of the protrusions are at a depth slightly less than or equal to a thickness of the patient's gum tissue ([0156]; Contact feature 20b can have a sharp point that can penetrate the gingiva forming a transgingival contact feature supported on the underlying bone but without penetrating the bone”).  
It would have been obvious for one having ordinary skill in the art before the effective filing date to modify the device of Palmer to include conical protrusions as taught by Massoels because they would provide a stop mechanism to hold the main body in place and prevent sliding or movement when adding screws or implanting a dental device. 

Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Palmer (US 2019/0223988 A1) in view of Chung et al. (US 2018/0221109 A1).
Regarding claims 13-15, Palmer teaches the system of claim 1 (see rejection above), but is silent to the system further comprising a connector bridge, wherein the connector bridge is configured to connect two adjacent foundation devices together or wherein the connector bridge is configured to engage with one of the one or more carrier connectors of one foundation device and an adjacent one of the one or more carrier connectors of an adjacent foundation device or wherein the connector bridge comprises a crossbar portion and two connector pins positioned at opposing end portions of the crossbar, and wherein the two connector pins extend generally perpendicular relative to the crossbar portion.  
Chung teaches a system in the same field of endeavor or dental guides for guiding implant positioning (abstract). Chung teaches the system comprises two adjacent foundation guides (320, 330, Fig. 4) each comprising a main body portion, a fixation port (311a) and a connector (351). Chung teaches the two foundation devices are connected together using a connector bridge (340, Fig. 4) and the connector bridge comprising two portions (311c) that engage with the connectors (311a). Chung further teaches the connector bridge is a bar (340) including two openings (311c) and two pins (390) that are inserted into the openings in a perpendicular manner to the bar (see Fig. 4), which may provide rotation of the two guides and moving them at different heights ([0012] lines 1-8).
It would have been obvious for one having ordinary skill in the art before the effective filing date to modify the system of Palmer to include a connector bridge to connect two adjacent foundation guides, as taught by Chung, because provides a modular system which would allow control over orientation, rotation and height of each guide, and their use simultaneously. 
Regarding claim 16, Palmer in view of Chung teaches the system of claim 13 (see rejection above). Chung further teaches wherein the connector bridge (340) comprises a crossbar portion (body of bar); two openings (311c, Fig. 4) formed through opposing end portions of the crossbar portion (see Figure 4); and removable bridge pins (390, Fig. 4), wherein the bridge pins are configured to be inserted at least partially through the openings (see figures 4-5).  
It would have been obvious for one having ordinary skill in the art before the effective filing date to modify the system of Palmer to include a connector bridge to connect two adjacent foundation guides, as taught by Chung, because provides a modular system which would allow control over orientation, rotation and height of each guide, and their use simultaneously. 


11. 	Claims 24-27, 42 are rejected under 35 U.S.C. 103 as being unpatentable over Palmer (US 2019/0223988 A1) in view of Azman (WO2019/240691 A1).
Regarding claim 24, Palmer teaches the system of claim 1 (see rejection above), but is silent to wherein the guide component comprises a hingeable component comprising one or more hinged members, wherein the one or more hinged members are configured to engage with one or more foundation devices via one or more carrier connectors. 
Azman teaches a system in the same field of endeavor of surgical guides for determining the direction and axis of dental implant drilling (abstract). Azman teaches the system comprises a surgical guide (2) with a drilling bit channel (1) and an alignment guide portion comprising cylindrical sleeves (19, Fig. 3) and needles to allow arc shaped alignment and correct axis of the bone layer (page 4 par. 1). Azman teaches the two portions are connected together using hinged members (see annotated Figure below) of a hingeable component at connectors of guide (2) (see annotated Figure below) to achieve better curvature fit and enable rotary of the parts.  
It would have been obvious for one having ordinary skill in the art before the effective filing date to modify the system of Palmer to have the guide component comprise the hingeable component with hinged members that engage with connectors of a second guide, as taught by Azman, because it would allow angle adjustment and flexibility and provide greater control over the movement and rotary of the two guides relative to each other, giving variation in positioning to the overall system. 

    PNG
    media_image5.png
    457
    657
    media_image5.png
    Greyscale

Regarding claim 25, Palmer in view of Azman teaches the system of claim 24 (see rejection above). Azman further teaches wherein the one or more hinged members (see Fig. 3) comprise one or more component connectors (21), and wherein the one or more component connectors are configured to be engageable with the one or more carrier connectors (see Figure 3).  

    PNG
    media_image6.png
    457
    657
    media_image6.png
    Greyscale

It would have been obvious for one having ordinary skill in the art before the effective filing date to modify the system of Palmer to have the guide component comprise the hingeable component with hinged members that engage with connectors of a second guide, as taught by Azman, because it would allow angle adjustment and flexibility and provide greater control over the movement and rotary of the two guides relative to each other, giving variation in positioning to the overall system. 

Regarding claim 26, Palmer in view of Azman teaches the system of claim 24 (see rejection above). Azman teaches wherein the hingeable component further comprises a releasable component body (see annotated Fig. 6 below; the body is attached and released via the releasable portion see figures 5a-5d) hingeably attached to the one or more hinged members (see Fig. 6).  

    PNG
    media_image7.png
    629
    629
    media_image7.png
    Greyscale

It would have been obvious for one having ordinary skill in the art before the effective filing date to modify the system of Palmer to have the guide component comprise the hingeable component with hinged members that engage with connectors of a second guide, as taught by Azman, because it would allow angle adjustment and flexibility and provide greater control over the movement and rotary of the two guides relative to each other, giving variation in positioning to the overall system. 

Regarding claim 27, Palmer in view of Sanders teaches the system of claim 26 (see rejection above). Azman teaches wherein the releasable component body comprises an alignment guide (see annotated Fig. 6 below). 
It would have been obvious for one having ordinary skill in the art before the effective filing date to modify the system of Palmer to have the guide component comprise the hingeable component with hinged members that engage with connectors of a second guide, as taught by Azman, because it would allow angle adjustment and flexibility and provide greater control over the movement and rotary of the two guides relative to each other, giving variation in positioning to the overall system. 

    PNG
    media_image8.png
    629
    629
    media_image8.png
    Greyscale

Regarding claim 42, Palmer teaches the device of claim 40 (see rejection above), but is silent to wherein the guide component comprises a hingeable component comprising one or more hinged members, wherein the one or more hinged members are configured to be engageable with the one or more carrier connectors.  
Azman teaches a system in the same field of endeavor of surgical guides for determining the direction and axis of dental implant drilling (abstract). Azman teaches the system comprises a surgical guide (2) with a drilling bit channel (1) and an alignment guide portion comprising cylindrical sleeves (19, Fig. 3) and needles to allow arc shaped alignment and correct axis of the bone layer (page 4 par. 1). Azman teaches the two portions are connected together using hinged members (see annotated Figure below) of a hingeable component at connectors of guide (2) (see annotated Figure below) to achieve better curvature fit and enable rotary of the parts.  
It would have been obvious for one having ordinary skill in the art before the effective filing date to modify the system of Palmer to have the guide component comprise the hingeable component with hinged members that engage with connectors of a second guide, as taught by Azman, because it would allow angle adjustment and flexibility and provide greater control over the movement and rotary of the two guides relative to each other, giving variation in positioning to the overall system. 

    PNG
    media_image5.png
    457
    657
    media_image5.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached to this Office Action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA FARAJ whose telephone number is (571)272-4580. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINA FARAJ/               Examiner, Art Unit 3772       
/HEIDI M EIDE/               Primary Examiner, Art Unit 3772                                                                                                                                                                                                                                                                  
12/16/2022